DETAILED ACTION
Claims 1, 2, 4-10, 12-20 are pending. Claims 1, 4-6, 8, 9, 12, 13, 15, and 17 are amended. Claims 3 and 11 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 11, 2021.  As directed by the amendment: claims 1, 4-6, 8, 9, 12, 13, 15, and 17 have been amended, claims 3 and 11 have been cancelled, and 18-20 have been added.  Thus, claims 1, 2, 4-10, 12-20 are presently pending in this application.
Applicant has not overcome the drawing objections.
Applicant’s amendment has overcome the specification objections.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections. 
Response to Arguments
Applicant's arguments filed June 11, 2021 have been fully considered but they are not persuasive. 
Applicant argues that drawings of real-life examples would not suffice to demonstrate actual improvement of fit.  The examiner respectfully disagrees.  The photographs included do not provide any additional detail that could not be shown in a e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures”.  The examiner does not believe that the present photographs are in the same type of categories as the above mentioned examples. 
Applicant argues that one would specifically not look to a shoe size chart because one skilled in the art would understand that shoes are typically made from sturdy, solid materials that do not stretch.  The examiner has utilized Zappos to show that when selecting a length of sock, for example a foot that has a length of 10.25” corresponds to a US Men’s size 9.  This is irrespective of whether the person looks at a chart.  If the length of the sock is 10.25”, that length corresponds to US Men’s size 9.  Zappos is utilized only to show that fact.
Applicant argues that one concerned with foot measurements for hand knitting or size charts would not modify the measurements with socks having a barrier component that is liquid impermeable.  The examiner does not propose modifying the hand-knitted socks with Hayton, but rather modifying the dimensions of Hayton as described by Knittyblog. 
Applicant argues that one concerned with stretchability parameters of Hayton would not look to Knittyblog.  The examiner respectfully disagrees.  Knittyblog describes that taking specific measurements and sizing the sock to that particular size would provide improved fit and comfort.  The examiner submits that any sock, whether 
Applicant argues that the combination would fail to render the claims obvious.  The examiner respectfully disagrees.  Knittyblog recites that the circumference, not the width, is utilized to size the socks.  Furthermore, that Knittyblog states that shoe size is not a reliable measurement does not take away from the fact that when sized to a particular length that that particular length corresponds to a particular shoe size. 
Drawings
The drawings are objected to because Figs. 6-16 are photographs.  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention.  The examiner does not believe that photographs are the only practicable medium for illustrating the claimed invention. MPEP 608.02(V).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claim 20 is objected to because of the following informalities:  
The use of the term “Brannock Device”, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.  Each letter of the mark should be capitalized. MPEP 608.01(v).  
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1, 2, 4-8, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “fibrous material” in line 2, and “the fibrous material” in line 8, but also recites “fibrous material” in line 10.  It is unclear if the recitation of “fibrous material” in line 10 is the same as, or different than the “fibrous material” in line 2.
Claim 1 recites “fibrous material” in line 2 and “fibrous material” in line 10, but then also refers to “the fibrous material” in line 15 such that it is unclear if “the fibrous material” of line 15 refers to only the recitation in line 2, line 10, or both. 
Claim 19 recites “increasing a distance a needle pulls the fibrous material through a previous course of knitting by 20% when knitting a toe box circumference”.  It is unclear what is meant by this phrase.  What is the comparison to?  Is it to other portions of the sock, is it to the previous courses, is this in comparison to another sock?
Claim 20 recites “fibrous material” in line 2, and “the fibrous material” in line 7, but also recites “fibrous material” in line 8.  It is unclear if the recitation of “fibrous material” in line 8 is the same as, or different than the “fibrous material” in line 2.
Claim 20 recites a “Bannock device” lines 11-12.  If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 USC §112(b) (MPEP 2173.05(u)).  In this case the claim is utilizing the tradename to identify a particular product and therefore the limitation is unclear.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayton et al. (US 6139929) in view of Knittyblog as evidenced by Zappos.
Regarding claim 1, Hayton includes a sock (sock 200) comprising: a foot portion (see annotated Fig. 2C below) comprised of fibrous material (formed of natural and/or synthetic fibers, col. 5, ll. 37-44), the foot portion having a toe box area and an opposing heel area with an arch portion extending from the toe box area to the heel area; the heel area configured to stabilize the sock on a heel (the material of the sock stabilizes the heel area), the heel area comprising: a heel circumference (line B) being a diagonal measurement around the heel area; and a quantity of courses of the fibrous material (is knit, therefore includes courses and wales); and a leg portion comprised of fibrous material (formed of natural and/ synthetic fibers, col. 5, ll. 37-44), the leg portion 
The sock of Hayton does not explicitly describe wherein the sock is sized to correspond to a single shoe size without regard to width measurements. 
Initially, the examiner asserts that every sock is sized “to correspond to” a single shoe size.  That a sock may be used on different sized feet does not preclude that there is an “optimal” size foot which would correspond to a particular shoe size.
Furthermore, the claim limitation is merely a claim relating to a change in size or proportion (MPEP 2144.04) such that the limitation would not be patently distinct from Hayton.
In an effort to advance prosecution, however, Knittyblog is utilized to depict that a sock is sized in accordance with a single shoe size without regard to width measurements.  Knittyblog describes the various sizes of feet received from a foot sizing survey and advocates for sizing a sock to the particular sized foot which includes 
Furthermore, Zappos is utilized to show that a particular sized foot corresponds to a single US shoe size (for example a foot that is sized 10.25” corresponds to a US Men’s size 9).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sock of Hayton to be in accordance with a particular sized foot as advocated by Knittyblog, and thus a particular shoe size, in order to provide a more comfortable fit (Knittyblog, comment from Cassandra July 16, 2012 stating that the average sock does not fit correctly, see PTO-892).  

    PNG
    media_image1.png
    815
    882
    media_image1.png
    Greyscale


Regarding claim 4, the sock of Hayton as modified includes wherein the fibrous material of the foot portion and the leg portion comprises cotton (natural fibers such as wool or cotton, col. 5, ll. 40-43).  
Regarding claim 5, the sock of Hayton as modified includes wherein the fibrous material of the foot portion and the leg portion comprises elastane (elastane, col. 19, ll. 33-37).  
Regarding claim 6, the sock of Hayton as modified includes wherein: the toe box area comprises a toe box circumference; the arch portion comprises an arch circumference; and the ankle area comprises an ankle circumference (this claim is stating that the sock has a circumference at each of these locations, since the sock is an envelope for the foot it has a circumference at each location claimed).  
Regarding claim 7, the sock of Hayton as modified describes the limitations of claim 7, but does not explicitly describe wherein the arch circumference is larger than the toe box circumference, wherein the arch circumference is between about 0.50 inches to about 1.00 inch larger than the toe box circumference.
In related art, Knittyblog includes a chart that includes toe box circumference (ankle circumference) and arch circumference (gusset circumference) where the arch circumference is between about 0.50 inches to about 1.00 inch larger than the toe box circumference (for foot length of 10.25” the arch circumference is 10.2 and the ball circumference is 9.54, for a different of 0.66 inches).

Regarding claim 8, the sock of Hayton as modified describes the limitations of claim 8 but does not explicitly describe wherein the heel circumference is larger than the ankle circumference, wherein the heel circumference is between about 1.75 inches to about 3.00 inches larger than the ankle circumference.
In related art, Knittyblog describes where the ankle circumference is 9.25” and the heel diagonal is 13” for a difference of 3.75” which is “about” 3 inches (the examiner notes that “about” is approximating language and the size can be varied “without resulting in a change of the basic function to which it relates” (see specification, para. 0034), in this case the basic function is fitting on a person’s foot, the different circumferences do not change the basic function of permitting the sock to fit on a foot).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sock of Hayton to be in accordance with a particular sized foot, and therefore similar to the particular sized foot, in order to provide a more comfortable fit (Knittyblog, comment from Cassandra July 16, 2012 stating that the average sock does not fit correctly).  
Regarding claim 18, the sock of Hayton as modified includes wherein the fibrous material consists of at least cotton and elastane (natural fibers such as wool or cotton, col. 5, ll. 40-43, elastane, col. 19, ll. 33-37).  

Regarding claim 9, Hayton describes a method of manufacturing a sock (sock 200), the method comprising: knitting (described as circular knitted sock, abstract) a fibrous material (formed of natural and/ synthetic fibers, col. 5, ll. 37-44) to form a foot portion and a leg portion, wherein, the foot portion comprises a toe box area and an opposing a heel area with an arch portion extending from the toe box area to the heel area, the heel area configured to stabilize the sock on a heel, the heel area comprising: a heel circumference (line B) being a diagonal measurement around the heel area; and a quantity of courses of the fibrous material (is knit, therefore includes courses and wales); and the leg portion adjoins the foot portion at an ankle area, the leg portion terminating at an opening for placement of the sock on a foot, , further wherein the fibrous material is selected from the group consisting of natural fibers, synthetic fibers, and a combination thereof (sock formed of natural fibers, synthetic fibers, or mixtures thereof, col. 5, ll. 40-43), the natural fibers are selected from a group consisting of cotton, wool, bamboo, rayon, hemp, modal, silk, and combinations thereof (natural fibers such as wool or cotton, col. 5, ll. 40-43), and the synthetic fibers are selected from a group consisting of nylon, polyester, elastane, polypropylene, and combinations thereof (polyester, col. 5, ll. 40-43, elastane, col. 19, ll. 33-37) (see annotated Fig. 2C above for location of components).  
The sock of Hayton does not explicitly describe wherein the sock is sized to correspond to a single shoe size without regard to width measurements. 

Furthermore, the claim limitation is merely a claim relating to a change in size or proportion (MPEP 2144.04) such that the limitation would not be patently distinct from Hayton.
In an effort to advance prosecution, however, Knittyblog is utilized to depict that a sock is sized in accordance with a single shoe size without regard to width measurements.  Knittyblog describes the various sizes of feet received from a foot sizing survey and advocates for sizing a sock to the particular sized foot which includes various different dimensions that correspond to the circumference of the feet at various locations, but not a width measurement.  
Furthermore, Zappos is utilized to show that a particular sized foot corresponds to a single US shoe size (for example a foot that is sized 10.25” corresponds to a US Men’s size 9).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sock of Hayton to be in accordance with a particular sized foot as advocated by Knittyblog, and thus a particular shoe size, in order to provide a more comfortable fit (Knittyblog, comment from Cassandra July 16, 2012 stating that the average sock does not fit correctly, see PTO-892).  

Regarding claim 12, the method of Hayton as modified includes fibrous material comprises cotton (natural fibers such as wool or cotton, col. 5, ll. 40-43).  
Regarding claim 13, the method of Hayton as modified includes wherein the fibrous material of the foot portion and the leg portion comprises elastane (elastane, col. 19, ll. 33-37).  
Regarding claim 14, the method of Hayton as modified includes wherein the sock is knitted in a size in accordance with a standard American shoe size selected from a men size 1 to a men size 17 (for example, Men’s size 9).  
Regarding claim 15, the method of Hayton as modified includes wherein the plurality of fibers are knitted to provide: a toe box circumference at the toe box area; an arch circumference at the arch portion; and an ankle circumference at the ankle portion (this claim is stating that the sock has a circumference at each of these locations, since the sock is an envelope for the foot it has a circumference at each location claimed).  
Regarding claim 16, the method of Hayton as modified describes the limitations of claim 16, but does not explicitly describe wherein the arch circumference is larger than the toe box circumference, wherein the arch circumference is between about 0.50 inches to about 1.00 inch larger than the toe box circumference.
In related art, Knittyblog includes a chart that includes toe box circumference (ankle circumference) and arch circumference (gusset circumference) where the arch circumference is between about 0.50 inches to about 1.00 inch larger than the toe box 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sock of Hayton to be in accordance with a particular sized foot, in order to provide a more comfortable fit (Knittyblog, comment from Cassandra stating that the average sock does not fit correctly).  
Regarding claim 17, the method of Hayton as modified describes the limitations of claim 17 but does not explicitly describe wherein the heel circumference is larger than the ankle circumference, wherein the heel circumference is between about 1.75 inches to about 3.00 inches larger than the ankle circumference.
In related art, Knittyblog describes where the ankle circumference is 9.25” and the heel diagonal is 13” for a difference of 3.75” which is “about” 3 inches (the examiner notes that “about” is approximating language and the size can be varied “without resulting in a change of the basic function to which it relates” (see specification, para. 0034), in this case the basic function is fitting on a person’s foot, the different circumferences do not change the basic function of permitting the sock to fit on a foot).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sock of Hayton to be in accordance with a particular sized foot, in order to provide a more comfortable fit (Knittyblog, comment from Cassandra stating that the average sock does not fit correctly).  
Claims 19 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Hayton et al. (US 6139929) in view of Knittyblog and Fukui (US 20130205839) as evidenced by Zappos.

In related art, Fukui describes that socks can be formed by varying the position of needles (para. 0009) and thereby forming a knitted fabric with different pile lengths on a stitch-by-stitch basis (para. 0016, see Fig. 2 showing stitches with different lengths).  While Fukui does not explicitly describe utilizing a 20% increase over previous courses, such a particular increase would be part of a finite number of increases available to someone making a sock.  Furthermore, the specification does not state there is any criticality of the 20% number over any other number, but rather states that “the inventors have discovered that increasing the stitch pull length (i.e., the distance the knitting needle pulls the fiber through the previous course of knitting) by 20% during the manufacture of the sock 100 provides an optimal fit around the toe box area 104”.  No differentiation between 20% and, for example, 25% is described.  
It therefore would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the knit structure of Hayton to include the different length of stitches as described in Fukui in order to improve fashionability as well as functionality of the sock (Fukui, para. 0016). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayton et al. (US 6139929) in view of Knittyblog as evidenced by Brannock.
Regarding claim 20, Hayton describes a sock comprising (sock 200): a foot portion comprised of fibrous material (formed of natural and/or synthetic fibers, col. 5, ll. 37-44), the foot portion having a toe box area and an opposing heel area with an arch 
The sock of Hayton does not explicitly describe wherein the sock is sized to correspond to a measurement defined by a Brannock device without regard to width measurements.
Initially, the examiner asserts that every sock is sized “to correspond to” a single shoe size.  That a sock may be used on different sized feet does not preclude that there is an “optimal” size foot which would correspond to a particular shoe size.
Furthermore, the claim limitation is merely a claim relating to a change in size or proportion (MPEP 2144.04) such that the limitation would not be patently distinct from Hayton.
In an effort to advance prosecution, however, Knittyblog is utilized to depict that a sock is sized in accordance with a single shoe size without regard to width measurements.  Knittyblog describes the various sizes of feet received from a foot sizing survey and advocates for sizing a sock to the particular sized foot which includes various different dimensions that correspond to the circumference of the feet at various locations, but not a width measurement.  

Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sock of Hayton to be in accordance with a particular sized foot as advocated by Knittyblog, and thus a particular shoe size, in order to provide a more comfortable fit (Knittyblog, comment from Cassandra July 16, 2012 stating that the average sock does not fit correctly, see PTO-892).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732